DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments/arguments filed 03/03/2022 with respect to claim(s) 1-2 have been fully considered and found persuasive. This application contains 2 pending claims. Claim(s) 1-2 have been amended. 

Allowable Subject Matter
Claim(s) 1-2 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent claim(s) 1 have been amended to overcome rejection in the previous Office Action mailed. 
Regarding claim 1, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of An evaluation method comprising: “adjusting a connection state between each male terminal and each reference terminal such that a resistance including a resistance at a contact portion of each male terminal and each reference terminal is 0.06 mΩ or more and 0.15 mΩ or less; and after adjusting the connection state, evaluating the performance depending on whether at least a first male terminal of the pair of male terminals and a corresponding first reference terminal of the pair of reference terminals have a temperature of 90°C or lower when a current of 400 A is supplied to each male terminal and each reference female terminal for 30 minutes, wherein each reference terminal used in the connecting of the pair of reference terminals and the pair of male terminals to each other includes a plurality of pieces which are spaced about a center axis of each reference terminal and which have a shape extending in a direction parallel to the center axis, and a convex portion protruding toward the center axis from an inner surface of each piece, and in the adjusting of the connection state, the connection state between each male terminal and each reference terminal is adjusted using a metal band that is configured to attach to the plurality of pieces and that is configured to tighten the plurality of pieces.” in combination with all the other limitations as claimed.

Upon conclusion of a comprehensive search of the pertinent prior art and consideration of arguments, the Office indicates that the claims are allowable.

Other claim(s) 2 depend from independent claim 1 are allowed for the same reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868